Title: To George Washington from John Hancock, 16 November 1776
From: Hancock, John
To: Washington, George



Sir,
Philada Novr 16th 1776.

Since my last Nothing material has occurred here, nor have I any Thing in Charge from Congress, except to request you will negotiate an Exchange of the Hessian Prisoners at Elizabeth Town under the Care of Mr Ludwick as soon as possible. They have been treated in such a Manner during their Stay in this City, that it is apprehended, their going back among their Countrymen, will be attended with some good Consequences.
Your Favour of the 11th Novr came duely to Hand, and was laid before Congress. I have the Honour to be, with the most perfect Esteem & Respect, Sir, your most obed. & very hble Ser.

John Hancock Presidt

